Roti-ieook, J.
i. taxation: ciiurch1 and schooipi-op I. It will be observed that the two blocks of land owned by the plaintiffs, parts of which are conceded to be used for college and church purposes, are separated only by Main street running through nort]-l anq south. The college building, college chapel, and college boarding house, are situated on that part of the land which lies west of Main street. The Bishop’s church, the Bishop’s residence, and the Professor’s residence, are situated on the part of the land lying east of Main street.
The question to be determined is, are the residences and land upon which they are situated exempt from taxation? The one is the residence of a professor in the college, and the title to the land upon which the building stands is in the college corporation. The other is the residence of the Bishop, who is rector of the church, and the title to the land upon which the building is situated is in the religious or church corporation. The two cases are presented upon the same abstract and argument, and in our judgment the questions *278presented are so nearly alike that they may be determined together.
The statute of this State exempts from taxation “ all public libraries, grounds and buildings of literary, scientific, benevolent, agricultural, and religious institutions and societies, devoted solely to the appropriate objects of these institutions, not exceeding six hundred and forty acres in extent, and not leased or otherwise used with a view to pecuniary profit.” Code, Sec. 797. ■ ■
It is conceded in argument that taxation is the rule and exemption the exception, and that statutes providing for exemption should be strictly ’ construed, so that no property shall be exempt excepting that which is clearly and fairly within the express terms of the law. Keeping this rule in view, are these residences devoted solely to the appropriate objects of the college and the church? If they are, they are exempt from taxation; if they are not, they are liable to taxation the same as the property of a natural person. Many cases are cited by counsel in argument, which, it is claimed, are decisive of the question.
The statute of Massachusetts exempted from taxation “ the personal property of literary and scientific institutions incorporated within the commonwealth, and the real estate belonging to such institutions occupied by them or their officers, for the purposes for which they were'incorporated.”
Under this statute it was held in Wesleyan Academy v. Wilbraham, 99 Mass., 599, that a farm used for pasture and tillage grounds, the products of which were used for the support of a boarding house for students attending the academy, was exempt. .
The statute of New Jersey exempted “all colleges, academies or seminaries of learning.” It was held in State v. Ross, 4 Zab., 497, that the dwelling houses erected by the College of New Jersey, for the accommodation of professors and steward of the institution, were exempt.
The statute of Ohio exempted “ all lots of ground or land set apart for school houses, academies or colleges, with the buildings thereon occupied for those purposes.” It was held *279in Kendrick v. Farquhar, 8 Ohio, 187, that a professor’s house erec'ted on the college grounds and occupied by one of the faculty as a residence was not exempt under the statute. The court say “it must be shown that the building is occupied for literary purposes. ’ ’
In the State of Indiana the statute exempted “every building erected for religious worship, and the pews and furniture within the same, and the land whereon such building is situate not exceeding ten acres.” It was held in Trustees of M. E. Church v. Ellis, 38 Ind., 3, that a building erected by the church corporation for the residence of the officiating clergyman, although within twelve feet of the church edifice, was not exempt because it was not a building “ erected for religious worship.”
The Constitution of the State of Kansas, Sec. 1. Art. 2, exempts “all property used exclusively for State, county, municipal, literary, educational, scientific, religious, benevolent, and charitable purposes.” In Vail v. Beach, 10 Kansas 214, it was held that a dwelling house in Lawrence owned by the Diocese of the Episcopal church and used by the Bishop exclusively as a residence was not exempt under the Constitution.
These and other cases cited in argument indicate the construction of the laws of the several states in which the cases arose, by the courts of those states respectively, but they are of little aid in construing the statute of this State, because, as it appears to us, all the cases cited are under laws not only different in terms from ours, but different in substance and meaning.
An examination of the cases where it has been held that a professor’s house and a parsonage are not exempt will show that the language of the exemption law is more restricted than that of this State. In most of the cases the exemption in case of church property is restricted to buildings erected for religious worship and the lands whereon such buildings are situated. Eor example, in the State of Minnesota the language of the statute is: “all houses used exclusively for public worship * * and the grounds attached to such building neces*280sary for the proper occupancy, use and enjoyment of the same. * *” We believe it was correctly held under this statute in St. Peter's Church v. Board of Coms., 12 Minn., 395, that a parsonage was not exempt. The statute by its terms excludes all buildings.but those used exclusively for public worship.
But to hold that a professor’s residence erected and owned by a college, and a parsonage erected and owned by a religious society, are not exempt under our statute, requires that we find that such buildings are not devoted solely to the appropriate objects of the institutions; that is, to the appropropriate objects of a college and a religious society. It seems to us that it is not a question as to whether the land and buildings are used solely for literary or religious purposes in the sense that a house of public worship, the audience room of a church, or recitation rooms of a college building are used. This construction of the statute in its strictures would exempt nothing but the college building and the church edifice and the land absolutely necessary for their use. We do not believe that the statute is susceptible of any such narrow and restricted construction.
The buildings and land in question are not leased or other.wise used with a view to pecuniary profit. No parts of the buildings are used for any other purposes than the residence of the professor in one case, and the residence of the Bishop in the other. They are solely used for these purposes. Now, if this use be appropriate, that is, fitting and proper to the objects of the church and the college, the buildings and land are exempt.'
It seems to us to be peculiarly fitting and appropriate to the successful operation of the college, the correct deportment of the students, and the proper discipline of the institution, that one or more of the professors should reside upon the college grounds; and it is a well known fact that the tenure of the ministerial office in many of the churches in the west is of very uncertain, and usually brief duration, and in some religious organizations the system of an itinerant ministry is required by the polity of the church. This state of things *281requires frequent removals of pastors from one congregation to another, and the holding of such a building and using it solely as the residence of the officiating clergyman is surely apppropriate, fit and proper to the objects of the church, such objects being the propagation of the religious doctrines held and taught by the particular denomination to which the church may belong.
It is proper to say, that exempting these buildings from taxation is not an incentive to these institutions to build up a class of property for the purpose of holding it exempt from taxation. The buildings in question were erected or purchased with the money of the corporations owning them, they are not leased or otherwise used with a view to pecuniary profit, and are used to sustain the college and the church in the same way that the money invested in them would have been used, if the interest of it had been appropriated to pay the rent of residences for the professor and the rector. The money, if not invested in these buildings, and if devoted solely to sustaining the institutions, would be exempt from taxation. Code, section 797, Sub. 3.
It is urged that the use of these buildings is a secular use, not necessarily connected with the college and the church; that they are but the private residences of the persons who occupy them; that the house of a clergyman is no more used to promote the public worship of the church than is that of any lay member.
If it be the correct construction of the statute that the building solely used for literary exercises and instruction, and the church edifice solely used for public worship and the land actually necessary for their use are only exempt, this argument would be sound. But the actual necessities of theinstitutions is not the rule prescribed by the statute. If it were, the building owned by the college and used as a boarding house for students, and possibly as the residence of the keeper of it, would not be exempt, because the keeping of a boarding house is a secular use and it is not necessary that the students should board in a building owned by the college corporation, and the part used as residence rooms by the keeper is his residence the *282same as the keeper of any other boarding house. So, if a room in the church edifice should be used as the study or office of the officiating clergyman, the whole building would be taxable, because the use of a part of it for an office or study would be a secular use. It will surely not be claimed that the boarding house and church edifice would be taxable under such circumstances. The true inquiry should be not what is actually necessary, but what is proper and appropriate to effectuate the objects of the institutions.
2--- -: law. II. It is urged that the statute exempting church property from taxation is in conflict with section 3, Art. 1, of the constitution of this State. The section in question is m these words: “ The general assembly shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; nor shall any person be compelled to attend any place of worship, pay tithes, taxes, or other rates, for building or repairing places of worship, or the maintenance of any minister or ministry.”
The argument is, that exemption from taxation of church property is the same thing as compelling contribution to churches to the extent of the exemption. We think the constitutional prohibition extends only to the levying of tithes, taxes, or other rates for church purposes, and that it does not include the exemption from taxation of such church property as the legislature may think proper.
III. We agree with counsel for appellee, that public policy demands that non-taxpaying property should not be increased; but our duty is to construe the valid acts of the legislature in this class of cases, as in all others, as we find them, and by proper rules of interpretation. If it be the legislative will that the exemption of this class of property be further restricted than it now is, that will can easily be expressed in appropriate legislation.
Reversed.